Citation Nr: 1215377	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1966 to August 1968.  The Veteran had active military service in the Republic of Vietnam (RVN).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  By that rating action, the RO denied service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.  The RO also denied service connection for a bilateral hearing loss disability, tinnitus and PTSD.  The Veteran appealed this rating action to the Board.  Jurisdiction of the current appeal resides with the Chicago, Illinois RO.  

In November 2011, the Veteran provided testimony in support of his appeal before the undersigned at a videoconference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been reviewed and is associated with the claims folder.  

The Board has re-characterized issue number four (4) listed on the title page as entitlement to service connection for an acquired psychiatric disorder, to include PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 
The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, kidney disorder, hypertension, erectile dysfunction and bilateral eye/vision disorder, each claimed as due to diabetes mellitus, type 2, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran served in the RVN during the Vietnam War Era; thus, his exposure to Agent Orange is presumed. 

2.  The Veteran has been diagnosed as having diabetes mellitus, type 2, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.119, Diagnostic Code (DC) 7913 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for service connection for diabetes mellitus, type 2, as secondary to Agent Orange exposure, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II. Merits Analysis

The Veteran seeks service connection for diabetes mellitus, type 2.  He maintains that his current diabetes mellitus, type 2, is the result of having been exposed to Agent Orange during active military service in the RVN.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  In this case, in a September 2011 response to the RO's request for information, the National Personnel Records Center (NPRC) indicated that alternate source documents (i.e., morning reports) showed that the Veteran had served in the RVN, but that the exact tour dates were unclear.  (See September 2011 NPRC response).  Thus, as the NPRC has determined that alternate source documents show that the Veteran had served in the RVN during his period of active military service, his exposure to Agent Orange is presumed.  Id.  It is not necessary to confirm the exact tour dates, in this regard.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) . 

Effective August 31, 2010, this regulation was amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202  (August 31, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence of records reveals that the Veteran has been diagnosed as having diabetes mellitus, type 2.  (See February 2006 report, prepared by Primary Care Group, reflecting that the Veteran was diagnosed as having diabetes mellitus, type 2).  The above-cited medical report also shows that the Veteran was advised of the importance of following a diabetic diet and regular exercise.  Thus, the Veteran's diabetes mellitus has clearly become manifest to a degree of 10 percent or more since military service.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).
As the Veteran has been diagnosed as having diabetes mellitus, type 2, which has manifested to a degree of 10 percent or more, and he was exposed to herbicides in the RVN, service connection for this disability is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303 , 3.307, 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, secondary to Agent Orange exposure is granted.


REMAND

The Board finds that it must remand the claims for service connection for a bilateral hearing loss disability, tinnitus and an acquired psychiatric disability, to include PTSD, on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and these issues remanded to the RO/AMC for action as described in the directives outlined in the indented paragraphs below.

Regarding his bilateral hearing loss disability and tinnitus, the Veteran contends that they are the result of having fired M14 and M60 rifles and 8-inch and 175 canons while assigned to an artillery unit during combat in the RVN from February 1967 to February 1968.  (See November 2011 Transcript (T.) pages (pgs.) 12, 13, 16)). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011) . 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran's service treatment records (STRs) and service personnel records (SPRs) are not of record and, thus, unavailable for review.  (See May 2006 and January 2007 VA Memorandums, Finding of Unavailability of Service Medical Records and Personnel File, respectively).  However, in September 2011, the NPRC confirmed that the Veteran had served in the RVN, but that the exact dates were unclear.  (See September 2011 NPRC response to the RO's request for information regarding the Veteran's military service in the RVN).  In addition to their response, the NPRC provided available morning reports, which confirmed that in March 1967 and February 1968, the Veteran was assigned to Battery C 3d Battalion (Bn.) 18th Artillery (Arty) and HQ and HQ Battery (Btry), 3d Bn. 18th Arty, respectively.  

The Board finds that the Veteran's contentions of having been exposed to in-service acoustic trauma are consistent with the circumstances of having been assigned to an artillery unit in the RVN.  Thus, his exposure to claimed acoustic trauma in the RVN is deemed to have occurred.  38 U.S.C.A. § 1154(a) (West 2002). 

The post-service medical evidence includes a March 2006 report, prepared by All American Hearing.  In that report, J. B., a licensed hearing aid specialist, concluded that the Veteran's severe tinnitus and bilateral high frequency hearing loss were more than likely a result of his exposure to constant artillery fire in the RVN.  It is clear from a review of the March 2006 report that J. B.'s conclusion was not based on a review of the Veteran's claims file, but on the Veteran's self-reported history.  Transcriptions of a veteran's medical history, such as this, do not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the March 2006 treatment record is not evidence indicating a nexus between any event during service and the Veteran's hearing loss and tinnitus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a review of an audiological examination associated with J. B.'s March 2006 report does not show that it was performed using the Maryland CNC Test in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2011). 

In light of the Veteran's missing STRs and SPRs, his presumed exposure to acoustic trauma while serving in an artillery unit in the RVN and the above-cited March 2006 report supporting an etiological link between the Veteran's hearing loss and tinnitus and his in-service acoustic trauma, albeit without a review of the Veteran's claims file and an accompanying rationale, the Board finds that the Veteran should be afforded a VA audiological examination with an opinion to determine the etiology of any currently present bilateral hearing loss disability for VA purposes and tinnitus.  38 U.S.C.A. § 5103A(d). 

The Veteran also seeks service connection for an acquired psychiatric disorder, to include PTSD.  He maintains, in part, that while assigned to Battery C 3d Battalion (Bn.) 18th Artillery (Arty) and HQ and HQ Battery (Btry), 3d Bn. 18th Arty in Duc Pho, RVN in June 1967, he was exposed to hostile fire and witnessed another service comrade killed in action (KIA) and 59 others wounded in action (WIA).  (See Statement In Support of Claim for Service Connection for PTSD, received by the RO in May 2009, and T. at pgs. 9-11, 18).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010). 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. at 39852. 

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most recent rewrite of the manual retains this requirement.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (indicating that information in requests to the United States Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after). 

A July 2011 VA treatment record shows that the Veteran has been diagnosed as having major depression and PTSD.  Thus, the crux of the Veteran's claim hinges on whether or not the Veteran has PTSD due to a verified event in service or to a stressor that is related to the veteran's fear of hostile military or terrorist activity, or  an acquired psychiatric disorder, other than PTSD, that is related to military service.   The NPRC has confirmed that the Veteran served in the RVN.  (See April 2011 NPRC response to the RO's request for verification of the Veteran's RVN service).  Available morning reports show that in March 1967 and February 1968, he was assigned to an artillery unit, Battery C 3d Battalion (Bn.) 18th Artillery (Arty) and HQ and HQ Battery (Btry), 3d Bn. 18th Arty.  Thus, in light of the Veteran's confirmed RVN service and assignment to an artillery unit for the period from March 1967 to February 1968, the Board finds that the JSRRC should be contacted to attempt to verify the Veteran's reported stressors of having received enemy fire and having witnessed another service comrade KIA and 59 WIA in June 1967 while stationed with Battery C 3d Battalion (Bn.) 18th Artillery (Arty) and HQ and HQ Battery (Btry), 3d Bn. 18th Arty.  In addition, the Veteran should be scheduled for a VA psychiatric examination to determine if any currently diagnosed PTSD is due to a verified event in service or to a stressor that is related to the Veteran's fear of hostile military or terrorist activity, or whether an acquired psychiatric disorder, other than PTSD, is etiologically related to military service.   

Finally, during the November 2011 hearing before the undersigned, the Veteran's representative indicated that the Veteran had sought treatment for his PTSD from a "Vet Center in his area."  (T. at page (pg.) 9)).  While treatment reports, dated from April 2006 to June 2009, from the Vet. Center in East St. Louis, Illinois are of record, more recent reports are absent.  As treatment reports from the above-cited Vet Center might contain information as the etiology of any currently present acquired psychiatric disorder, to include PTSD, efforts to obtain them must be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated treatment records (VA and non-VA) pertaining to the Veteran, dated from June 2009 to the present, to specifically include from the East St. Louis, Illinois, Vet Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)(West 2002) and 38 C.F.R. § 3.159(e) (2011). 

2.  Prepare a summary of the Veteran's claimed in-service stressors of having received enemy fire and having witnessed another service comrade KIA and 59 WIA in June 1967 while stationed with Battery C 3d Battalion (Bn.) 18th Artillery (Arty) and HQ Battery (Btry), 3d Bn. 18th Arty at Duc Pho, RVN. This summary, along with available morning reports should be sent to the JSRRC. 

The JSRRC should be asked to provide any information that might corroborate the alleged stressors.  The Veteran should be asked for any additional information needed to undertake this research.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA audiological examination to determine the etiology of any currently present bilateral hearing loss disability for VA purposes and tinnitus.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should provide an opinion to the following question: 
   
Does the Veteran have a bilateral hearing loss disability for VA purposes and if so, is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder and any claimed tinnitus are etiologically related to his in-service acoustic trauma, or had their onset during military service or, in the case of sensorineural hearing loss, within the initial post-service year? 
		
The examiner is hereby notified that the Veteran's exposure to in-service acoustic trauma is presumed.   

In rendering his or her opinion, the examiner is requested to comment on J. B, Licensed Hearing Aid Specialist's March 2006 opinion that the Veteran's hearing loss and tinnitus were more than likely a result of his constant exposure to artillery fire in the RVN.  

He or she is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of service treatment records is an insufficient basis, by itself, for a negative opinion. 
   
If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
A complete rationale must be supplied for any opinion rendered. 

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for a VA mental disorders examination, addressing the nature and etiology of any current psychiatric disorder(s) found on examination.  All clinical findings should be reported in detail.  The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  

The examiner must be provided a copy of the amended PTSD regulation that became effective on July 13, 2010.  See 75 Fed. Reg. 39843  (July 13, 2010). 

All necessary tests should be conducted.  The examiner should do the following: 

a. Review the claims folder, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatments.  The examiner is advised in this regard that this further examination is necessitated both by the need to address questions of etiology of any acquired psychiatric disability other than PTSD, to include major depression, and to address the presence or absence of PTSD.

b. The examination must also be informed by current and past assertions of the Veteran.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder(s). 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran and respond to the following questions:  

(i) Does the Veteran have symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125 (2011), and if so, is such diagnosed disorder related to a verified in-service stressful event or to a stressor that is the result of the Veteran's fear of hostile military or terrorist activity?  The examiner is hereby informed that the NPRC has confirmed the Veteran's service in the RVN.   

If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 

(ii) Does the Veteran have a psychiatric disorder other than PTSD?  For any diagnosed psychiatric disorder other than PTSD, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is related to military service or, in the case of a psychosis, was present within the initial post-service year. 

The examiner should provide a complete explanation for his/her opinions.

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative that addresses all evidence received since issuance of an August 2011 SSOC.  Prior to recertifying the appeal to the Board, the RO must afford the Veteran's representative an opportunity to review the claims file and prepare a written argument. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


